          Case 1:20-cv-03617-ER Document 38 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARBON INVESTMENT PARTNERS, LLC
AND CARBON MASTER FUND, L.P.,                                ECF Case

                        Plaintiffs,                          Case No.: 20-cv-03617-ER

               v.                                            MOTION AND [PROPOSED]
                                                             ORDER OF WITHDRAWAL OF
SHIRA BRESSLER,                                              APPEARANCE OF ELLEN H.
                                                             SISE
                        Defendant.



       Pursuant to Local Civil Rule 1.4, Defendant Shira Bressler (“Defendant”), by and through

her counsel Levine Lee LLP (“Levine Lee”), respectfully requests the withdrawal of the

appearance of Ellen H. Sise as counsel on Defendant’s behalf. Defendant further requests that the

email address esise@levinelee.com be removed from the ECF service notification list for this case.

       Levine Lee has represented Defendant throughout this action and will continue to do so.

Ms. Sise is no longer affiliated with Levine Lee and will not continue to represent Defendant in

this case. Ms. Sise’s withdrawal will not affect the posture of this action. Ms. Sise is not asserting

a retaining or charging lien.
         Case 1:20-cv-03617-ER Document 38 Filed 10/14/20 Page 2 of 2




Dated: October 14, 2020

                                         Respectfully Submitted,

                                         /s/ Seth L. Levine
                                         Seth L. Levine

                                         LEVINE LEE LLP
                                         650 Fifth Avenue, 13th Floor
                                         New York, New York 10019
                                         Telephone: (212) 223-4400
                                         Facsimile: (212) 223-4425
                                         slevine@levinelee.com

                                         Attorneys for Shira Bressler




SO ORDERED:

Dated: 10/14/2020
                                         The Honorable Edgardo Ramos
                                         United States District Judge
